Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a user that is disposed within a vehicle, monitoring for the sequence of inputs while the user is disposed within the vehicle, taking an action when the sequence of the inputs is identified while the user is disposed within the vehicle.
	The limitation of identifying a user that is disposed within a vehicle, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually checking who is setting inside a vehicle. Similarly, the limitation of monitoring for the sequence of inputs while the user is disposed within the vehicle, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “the user can monitor a sequence of inputs on the screen when the other occupant is inside the vehicle. Furthermore, the limitation taking an action when the sequence of the inputs is identified while the user is disposed within the vehicle, as drafted, is a process that, under its broadest reasonable 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the identifying taking an action steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying a user that is disposed within a vehicle and taking an action based on the input sequence) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	Furthermore, the claim recites additional of retrieving from a memory a sequence of inputs. The retrieving step is recited at a high level of generality (i.e., as a general means of gathering data for use in the monitoring step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the network appliance).
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the identifying and taking an action steps amounts to no more than mere instructions to apply the exception using a generic 
The analysis above applies to all statutory categories of invention including claims 10 and 17. Furthermore, the additional elements in claims 10 and 17 i.e. the detection module and sensor additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application.
The specification does not provide any indication that the sensor and detection module is anything other than a generic, off the-shelf computer component. Thus, that mere collection or receipt of data via a sensor or detection module is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus it is ineligible. 
Furthermore, the dependent claims 2-9, 11-16 and 18-20 further recite identifying, retrieving, monitoring and taking action,  but, do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a detection module configured to at least facilitate detecting …, in claim 10 processing module in claim 10 and a processor in claim 17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 7, 10, 13, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleve (2014/0240111).

	Regarding claim 1, Kleve discloses a method comprising:
	 identifying, via a processor (FIG. 1, processor 3), a user that is disposed within a vehicle (FIG. 3A, step 301 and 303, ¶0050, “the process begins by checking a vehicle occupant monitor 301”, Examiner construes a vehicle occupant monitor as a user disposed within a vehicle); 
	retrieving, from a memory (¶0018, “the non-persistent storage is random access memory (RAM) and the persistent storage is a hard disk drive (HDD) or flash memory”), a sequence of inputs that is associated with the identified user as a trigger for a customized silent alarm feature for the user (¶0032, “silent alarm”, ¶0063, “Sequence could be user-pre-programmed or OEM programmed.. if the vehicle switches indicate a triggering 337, the process may notify a responder”.  Thus, if sequence matches the pre-programmed sequence, process may notify a responder. Examiner construes input sequence stored in a memory since the sequence is pre-programmed, and since the sequence is used to trigger an alarm that means the sequence is retrieved from the memory. Examiner also construes the sequence as customized since it is pre-programmed by the user. For example, ¶0063 discloses “a given sequence in order to activate an alarm. For example, without limitation, two brake inputs followed by two window-up commands”. This is construed as customized sequence); 
	monitoring for the sequence of inputs while the user is disposed within the vehicle (FIG. 3A, “301 and 303, ”¶0062, “the process may monitor one or more vehicle switches to determine if an alarm pattern has been input 335. For example, without limitation, inputs can include brake inputs, shifter inputs, seat controls, window switches, radio buttons, steering wheel switches, high beam switches, etc.”,  ¶0063, “the switches may have to be activated in a given sequence in order to activate an alarm. For example, without limitation, two brake inputs followed by two window-up commands”); and 
	taking an action, via instructions provided by the processor, when the sequence of inputs is identified while the user is disposed within the vehicle (¶0063, “ the switches may have to be activated in a given sequence in order to activate an alarm… If the vehicle switches indicate a triggering 337, the process may notify a responder. ”. Examiner construes notify a responder as an action taken by the processor. Furthermore, FIG. 5 shows different kinds of methods of taking action such as contact 911, social media, user directly…).  
	Regarding claim 4, Kleve discloses the sequence of inputs comprises a sequence of vehicle action requests that have been pre-programmed by the user for the customized silent alarm feature for the user (¶0063, “the switches may have to be activated in a given sequence in order to activate an alarm.. This sequence could be user-programmed or OEM programmed.”); the step of retrieving the sequence of inputs comprises retrieving, from the memory, the sequence of vehicle action requests for the user (¶0018, “the non-persistent storage is random access memory (RAM) and the persistent storage is a hard disk drive (HDD) or flash memory”, ¶0063, “Sequence could be user-pre-programmed or OEM programmed.. if the vehicle switches indicate a triggering 337, the process may notify a responder”.  Thus, if sequence matches the pre-programmed sequence, process may notify a responder. Examiner construes input sequence stored in a memory since the sequence is pre-programmed, and since the sequence is used to trigger an alarm that means the sequence is retrieved from the memory); the step of monitoring for the sequence of inputs comprises monitoring for the sequence of vehicle action requests while the user is disposed within the vehicle (FIG. 3A, “301 and 303, ”¶0062, “the process may monitor one or more vehicle switches to determine if an alarm pattern has been input 335. For example, without limitation, inputs can include brake inputs, shifter inputs, seat controls, window switches, radio buttons, steering wheel switches, high beam switches, etc.”,  ¶0063, “the switches may have to be activated in a given sequence in order to activate an alarm. For example, without limitation, two brake inputs followed by two window-up commands”); and the step of taking the action comprises taking the action, via instructions provided by the processor, when the sequence of vehicle action requests is detected while the user is disposed within the vehicle (¶0063, “ the switches may have to be activated in a given sequence in order to activate an alarm… If the vehicle switches indicate a triggering 337, the process may notify a responder. ”. Examiner construes notify a responder as an action taken by the processor. Furthermore, FIG. 5 shows different kinds of methods of taking action such as contact 911, social media, user directly…, ¶0050, “the process begins by checking a vehicle occupant monitor 301”, Examiner construes a vehicle occupant monitor as a user disposed within a vehicle).
	Regarding claim 7, Kleve discloses wherein the step of taking an action comprises automatically controlling a vehicle action, via instructions provided by the processor, when the sequence of inputs is detected while the user is disposed within the vehicle (abstract).  
	Regarding claim 9, Kleve discloses wherein the step of taking an action comprises automatically communicating with a law enforcement authority regarding the vehicle, via instructions provided by the processor, when the sequence of inputs is detected while the user is disposed within the vehicle (FIG. 5, “contact 911 or police”).  
	Regarding claim 10, Kleve discloses a system for use in connection with a vehicle (FIG. 1, ‘1’ and ‘31’, ¶0017, “vehicle based computing system for vehicle 31”), the system comprising: 
	a detection module (¶0050, “a vehicle occupant monitor 301”, ) configured to at least facilitate detecting when a user is disposed within a vehicle (FIG. 3A, step 301 and 303, ¶0050, “the process begins by checking a vehicle occupant monitor 301”, Examiner construes a vehicle occupant monitor as a user disposed within a vehicle);; and 
	a processing module that is coupled to the detection module (¶0006, “a system includes one or more processors configured to detect activation of an alarm trigger in communication with the one or more processors”) and that is configured to at least facilitate: 
	identifying, via a processor(FIG. 1, processor 3), the user(FIG. 3A, step 301 and 303, ¶0050, “the process begins by checking a vehicle occupant monitor 301”, Examiner construes a vehicle occupant monitor as a user disposed within a vehicle);
	retrieving, from a memory (¶0018, “the non-persistent storage is random access memory (RAM) and the persistent storage is a hard disk drive (HDD) or flash memory”), a sequence of inputs that is associated with the identified user as a trigger for a customized silent alarm feature for the user (¶0032, “silent alarm”, ¶0063, “Sequence could be user-pre-programmed or OEM programmed.. if the vehicle switches indicate a triggering 337, the process may notify a responder”.  Thus, if sequence matches the pre-programmed sequence, process may notify a responder. Examiner construes input sequence stored in a memory since the sequence is pre-programmed, and since the sequence is used to trigger an alarm that means the sequence is retrieved from the memory. Examiner also construes the sequence as customized since it is pre-programmed by the user. For example, ¶0063 discloses “a given sequence in order to activate an alarm. For example, without limitation, two brake inputs followed by two window-up commands”. This is construed as customized sequence); 
	monitoring for the sequence of inputs while the user is disposed within the vehicle (FIG. 3A, “301 and 303, ”¶0062, “the process may monitor one or more vehicle switches to determine if an alarm pattern has been input 335. For example, without limitation, inputs can include brake inputs, shifter inputs, seat controls, window switches, radio buttons, steering wheel switches, high beam switches, etc.”,  ¶0063, “the switches may have to be activated in a given sequence in order to activate an alarm. For example, without limitation, two brake inputs followed by two window-up commands”); and 
	taking an action, via instructions provided by the processor, when the sequence of inputs is identified while the user is disposed within the vehicle (¶0063, “ the switches may have to be activated in a given sequence in order to activate an alarm… If the vehicle switches indicate a triggering 337, the process may notify a responder. ”. Examiner construes notify a responder as an action taken by the processor. Furthermore, FIG. 5 shows different kinds of methods of taking action such as contact 911, social media, user directly…). 
Regarding claim 13, claim 13 is rejected using the same art and rationale used to reject claim 4. 
Regarding claim 14, claim 14 is rejected using the same art and rationale used to reject claim 7. 
	Regarding claim 17, Kleve discloses a vehicle (FIG. 1, “31”), comprising: 
	a sensor configured to at least facilitate detecting when a user is disposed within the vehicle (¶0050, “checking a vehicle occupant monitor 301… vehicle cameras, weight sensors, facial recognition, voice recognition, voice-pattern recognition, etc… determining an unwelcome occupant, this can be paired with an additional trigger so as to avoid repeated inadvertent activation.”); and 
	identifying, via a processor (FIG. 1, processor 3), the user(FIG. 3A, step 301 and 303, ¶0050, “the process begins by checking a vehicle occupant monitor 301”, Examiner construes a vehicle occupant monitor as a user disposed within a vehicle);
	retrieving, from a memory (¶0018, “the non-persistent storage is random access memory (RAM) and the persistent storage is a hard disk drive (HDD) or flash memory”), a sequence of inputs that is associated with the identified user as a trigger for a customized silent alarm feature for the user (¶0032, “silent alarm”, ¶0063, “Sequence could be user-pre-programmed or OEM programmed.. if the vehicle switches indicate a triggering 337, the process may notify a responder”.  Thus, if sequence matches the pre-programmed sequence, process may notify a responder. Examiner construes input sequence stored in a memory since the sequence is pre-programmed, and since the sequence is used to trigger an alarm that means the sequence is retrieved from the memory. Examiner also construes the sequence as customized since it is pre-programmed by the user. For example, ¶0063 discloses “a given sequence in order to activate an alarm. For example, without limitation, two brake inputs followed by two window-up commands”. This is construed as customized sequence); 
	monitoring for the sequence of inputs while the user is disposed within the vehicle (FIG. 3A, “301 and 303, ”¶0062, “the process may monitor one or more vehicle switches to determine if an alarm pattern has been input 335. For example, without limitation, inputs can include brake inputs, shifter inputs, seat controls, window switches, radio buttons, steering wheel switches, high beam switches, etc.”,  ¶0063, “the switches may have to be activated in a given sequence in order to activate an alarm. For example, without limitation, two brake inputs followed by two window-up commands”); and 
	taking an action, via instructions provided by the processor, when the sequence of inputs is identified while the user is disposed within the vehicle (¶0063, “ the switches may have to be activated in a given sequence in order to activate an alarm… If the vehicle switches indicate a triggering 337, the process may notify a responder. ”. Examiner construes notify a responder as an action taken by the processor. Furthermore, FIG. 5 shows different kinds of methods of taking action such as contact 911, social media, user directly…). 
Regarding claim 20, claim 20 is rejected using the same art and rationale used to reject claim 4. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kleve (2014/0240111) in view of Kerr (10,880,708).

	Regarding claim 2, Kleve discloses a user’s device (¶0021, “user nomadic device .. cell phone, smart phone), retrieve the sequence of inputs from a memory (¶0018, “the non-persistent storage is random access memory (RAM) and the persistent storage is a hard disk drive (HDD) or flash memory”, ¶0063, “Sequence could be user-pre-programmed or OEM programmed.. if the vehicle switches indicate a triggering 337, the process may notify a responder”.  Thus, if sequence matches the pre-programmed sequence, process may notify a responder. Examiner construes input sequence stored in a memory since the sequence is pre-programmed, and since the sequence is used to trigger an alarm that means the sequence is retrieved from the memory), monitoring the sequence of inputs comprises monitoring the sequence of inputs while the electronic device is disposed within the vehicle (FIG. 3A, “301 and 303, ”¶0062, “the process may monitor one or more vehicle switches to determine if an alarm pattern has been input 335. For example, without limitation, inputs can include brake inputs, shifter inputs, seat controls, window switches, radio buttons, steering wheel switches, high beam switches, etc.”,  ¶0063, “the switches may have to be activated in a given sequence in order to activate an alarm. For example, without limitation, two brake inputs followed by two window-up commands”), and the step of taking the action comprises taking the action, via instructions provided by the processor, when the sequence of inputs is detected (¶0063, “ the switches may have to be activated in a given sequence in order to activate an alarm… If the vehicle switches indicate a triggering 337, the process may notify a responder. ”. Examiner construes notify a responder as an action taken by the processor. Furthermore, FIG. 5 shows different kinds of methods of taking action such as contact 911, social media, user directly…), while the user is disposed within the vehicle (¶0050, “the process begins by checking a vehicle occupant monitor 301”, Examiner construes a vehicle occupant monitor as a user disposed within a vehicle). 
	Kelve does not explicitly disclose detecting an electronic device associated with the user that is disposed within the vehicle, the step of identifying the user comprises identifying an identifier associated the electronic device, the inputs are detected while the electronic device is disposed within the vehicle.
	Kerr teaches detecting an electronic device associated with the user that is disposed within the vehicle (abstract, col. 4, lines 44-51); 
	wherein: the step of identifying the user comprises identifying an identifier associated the electronic device (col. 7, lines 1-4, “MAC address”. MAC address is used to identify contact people); 
	the step of retrieving the inputs comprises retrieving, from a memory, the inputs that is associated with the identifier (col. 7, lines 18-23).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of triggering an alarm as disclosed by Kleve by incorporating the step of identifying a user by the electronic device as taught by Kerr. One of ordinary skill in the art would have been motivated to make to make this modification in order to reduce distraction to the driver by identifying the user of the mobile device, thereby enhancing safety. 
	Regarding claim 3, Kerr further teaches the electronic device comprises a mobile phone associated with the user; and the identifier comprises a media access control (MAC) address of the mobile phone (col. 7, lines 1-11).  
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of triggering an alarm as disclosed by Kleve by incorporating the step of identifying a user by the electronic device as taught by Kerr. One of ordinary skill in the art would have been motivated to make to make this modification in order to reduce distraction to the driver by identifying the user of the mobile device, thereby enhancing safety. 
	Regarding claim 5, Kleve discloses storing the sequence of vehicle action requests before the user enters the vehicle (¶0063, “the switches may have to be activated in a given sequence in order to activate an alarm. This sequence could be user-programmed or OEM programmed”. Since the sequence is pre-programmed either by the user or the OEM, it must be before the user enters the vehicle);
	However Kleve does not explicitly disclose  an identification for the user.
	Kerr teaches the step of identifying the user comprises identifying an identifier associated the electronic device (col. 7, lines 1-4, “MAC address”. MAC address is used to identify contact people). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of triggering an alarm as disclosed by Kleve by incorporating the step of identifying a user by the electronic device as taught by Kerr. One of ordinary skill in the art would have been motivated to make to make this modification in order to reduce distraction to the driver by identifying the user of the mobile device, thereby enhancing safety. 
	Regarding claim 6, Kleve discloses storing the sequence of vehicle action requests before the user enters the vehicle (¶0063, “the switches may have to be activated in a given sequence in order to activate an alarm. This sequence could be user-programmed or OEM programmed”. Since the sequence is pre-programmed either by the user or the OEM, it must be before the user enters the vehicle);
	However Kleve does not explicitly disclose  a MAC address for the mobile phone of the user.
	Kerr teaches the a MAC address for the mobile phone of the user (col. 7, lines 1-4, “MAC address”. MAC address is used to identify contact people). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of triggering an alarm as disclosed by Kleve by incorporating the step of identifying a user by the electronic device as taught by Kerr. One of ordinary skill in the art would have been motivated to make to make this modification in order to reduce distraction to the driver by identifying the user of the mobile device, thereby enhancing safety. 
Regarding claim 11, claim 11 is rejected using the same art and rationale used to reject claim 2. 
Regarding claim 12, claim 12 is rejected using the same art and rationale used to reject claim 3. 
Regarding claim 18, claim 18 is rejected using the same art and rationale used to reject claim 2. 
Regarding claim 19, claim 19 is rejected using the same art and rationale used to reject claim 3. 

Claims 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kleve (2014/0240111) in view of Jayanthi (2016/0371895).

	Regarding claim 8, Kleve discloses wherein the step of taking an action comprises automatically monitoring a location via instructions provided by the processor, when the sequence of inputs is detected while the user is disposed within the vehicle (abstract).  
	Kleve does not explicitly disclose movement of the vehicle.
	Jayanthi teaches and movement of the vehicle (¶0024, “capable of tracking location, movements, status and behavior of the vehicle and the behavior of the driver”).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of triggering an alarm as disclosed by Kleve by incorporating the step of tracking the movement of a user by the electronic device as taught by Jayanthi. One of ordinary skill in the art would have been motivated to make to make this modification in order to optimize the efficiency of task assignments for drivers.  
Regarding claim 15, claim 15 is rejected using the same art and rationale used to reject claim 8. 
Regarding claim 16, claim 16 is rejected using the same art and rationale used to reject claim 8. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hollenstain (9,672,719) discloses a method for detecting an event occurring during operation of a vehicle includes receiving indications of a plurality of variables from an installed device communicatively coupled to the mobile device via an internal communication link (abstract).
A mobile computing device senses movement by a vehicle in which the mobile computing device is located, and in response to sensing movement by the vehicle, the mobile computing device determines a location of the mobile computing device relative to an interior of the vehicle. In response to determining that the mobile computing device is in a target zone and in response to detecting interaction with the mobile computing device by a user, the mobile computing device detects an occurrence of a distracted driving event and restricts at least one functionality of the mobile computing device. The mobile computing device then logs the occurrence of the distracted driving event in a restricted access data store (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662